Name: Commission Regulation (EEC) No 2508/81 of 27 August 1981 altering the export refunds on white sugar and raw sugar exported in the natural state
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 245/4928 . 8 . 81 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2508/81 of 27 August 1981 altering the export refunds on white sugar and raw sugar exported in the natural state information known to the Commission that the export refunds at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the market in sugar ('), and in particular the last sentence of Article 19 (4) thereof, Whereas the refunds on white sugar and raw sugar exported in the natural state were fixed by Regulation (EEC) No 2387/81 (2), as last amended by Regulation (EEC) No 2474/81 (3) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1 387/81 to the The export refunds on the products listed in Article 1 ( 1 ) (a) of Regulation (EEC) No 1785/81 , undenatured and exported in the natural state, as fixed in the Annex to amended Regulation (EEC) No 2387/81 are hereby altered to the amounts set out in the Annex hereto . Article 2 This Regulation shall enter into force on 28 August 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 August 1981 . For the Commission Poul DALSAGER Member of the Commission (&gt;) OJ No L 177, 1 . 7 . 1981 , p . 4. (2) OJ No L 234, 20 . 8 . 1981 , p . 9 . (3) OJ No L 243 , 26 . 8 . 1981 , p . 12. No L 245/50 Official Journal of the European Communities 28 . 8 . 81 ANNEX to the Commission Regulation of 27 August 1981 altering the export refunds on white sugar and raw sugar exported in the natural state (ECU/100 kfQ CCT heading No Description Refund 17.01 Beet sugar and cane sugar, solid : A. White sugar ; flavoured or coloured sugar : ( I) White sugar (a) Candy sugar 17-67 (b) Other 21-50 (II) Flavoured or coloured sugar obtained from : (a) White sugar 17-67 (b) Raw sugar 16-26 (') B. Raw sugar : II . Other : (a) Candy sugar 16-26 (') (b) Other raw sugar 15-00 (') (') Applicable to raw sugar with a yield of 92 % ; if the yield is other than 92 %, the refund appli ­ cable is calculated in accordance with the provisions of Article 5 (3) of Regulation (EEC) No 766/68 .